Mr. Justice Paxson
delivered the opinion of the court, May 24th 1875.
The law is well settled that persons who are not sui juris, and have no general capacity to contract debts, are nevertheless liable for their torts, and may bind themselves for necessaries. Such rule rests upon principles of sound public policy. To deny the latter branch of the proposition might in some instances deprive persons laboi'ing under such disabilities of the means of suhsist- . ence. In La Rue v. Gilkyson, 4 Barr 375, it was held that the executor of a lunatic was liable for necessaries furnished to his testator while non compos mentis, and before the appointment of a committee. In that case the articles furnished came within the most rigid rule as applied to necessaries, such as board, washing, &c., but Chief Justice Gibson, who delivered the opinion of the court, cites approvingly Baxter v. Portsmouth, 2 C. & P. 178, in which it was held that the word “ necessaries ” (furnished to a lunatic) “ is not to be restricted to articles of the first necessity, but that it includes everything proper for a person’s condition ; and that to hire carriages for a nobleman who, though actually insane, voted in Parliament, and went about as other men do, carries with it no mark of imposition.” And it was also strongly intimated that such a man would even be liable for merchandise innocently furnished to his order under such circumstances. It is true, the latter point was not before the court, and the expression referred to is but dictum, but the mere dictum of so. eminent a jurist as the late Chief Justice Gibson is entitled to respect. La Rue v. Gilkyson was followed by Beals v. See, 10 Barr 56, in which it was held that an executed contract by a merchant for the purchase of goods before the day from which the inquest found him to have been non compos, could not he avoided by proof of insanity at the time of the purchase, unless there had been a fraud committed on him by the vendor, or he had knowledge of his condition. There was proof in the case cited that the goods purchased were unsuited to the object for which they were purchased; that the price agreed upon far exceeded their market value, and that plaintiff had tendered them back to the defendants, who declined received receiving them, whereupon they were sold at auction, after notice. Says Gibson, C. J., “ Should he have made a wild and unthrifty purchase from a stranger unapprized of his *413infirmity, who is to bear the loss incurred by one of the parties to it ? Not the vendor, who did nothing that any other man would not have done. As an insane man is civilly liable for his torts, he is liable to bear' the consequences of his infirmity as he is liable to bear his misfortunes, on the principle that when a loss must be borne by one of two innocent persons it shall be borne by him who occasioned it. A merchant, like any other man, may be mad without showing it, and when such a man goes into the market, makes strange purchases and anticipates extravagant profits, what are those who deal with him to think ? To treat him as a madman would exclude every speculator from the transactions of commerce.” It will be observed in this case that the goods were purchased two days prior to the day from which the inquest found the purchaser insane, and the transaction was not, therefore, covered by the finding. But the court do not rest their decision upon this ground, but treat it as the purchase of an jnsane man — insane at the time of the purchase. Such was evidf^tly the view'taken of the case in Nace v. Boyer, 6 Casey 99, in which the late Chief Justice Woodward says: “ In Beals v. See, 10 Barr 56, this court held that an executed contract by a merchant for the purchase of goods could not be avoided by proof of insanity at the time of the purchase, unless a fraud was committed on him by the vendor, or he had knowledge of his condition.’.’ The principles decided in La Rue v. Gilkyson and Beals v. See, are recognised in State Bank v. McCoy, 19 P. F. Smith 204.
We will apply these principles to the facts of this case. George H. Moore, the defendant and alleged lunatic, resided in Lancaster county, about six miles from Lancaster city, where the plaintiff’s corporation is located. He was a man of some property, was about fifty-four years of age, a.nd to some extent, at least, had managed his own pecuniary affairs. There was not a scintilla of proof that the bank had any knowledge of his mental imbecility. On December 30th 1871, he called at plaintiff’s bank, in company with B. M. Stauffer, a resident of Mount Joy, Lancaster county, for the purpose of obtaining a discount, when two notes were drawn up, one for $225 and the other for $775, signed by the said George H. Moore, to the order of Stauffer, and by him endorsed. The two notes were both discounted, and the money placed to the credit of Moore and checked out by him. There is no allegation that the money thus obtained was used improvidently; in fact, the evidence tends to show that it was applied to the payment of his debts. Nor was there anything in his manner or conversation to put the officers of the bank on their guard as to his mental condition. On June 5th 1872, a petition de lunático inquirendo was presented against George H. Moore, and after the usual proceedings, an inquisition was returned on August 10th 1872, finding that the said Moore was a lunatic, and had been so for about *414three years last past, and had no lucid intervals. This inquisition was traversed on October 25th 1872, by John M. Hershey, a creditor. Said traverse was pending at time of the trial in the court below.
In Beals v. See, as before observed, the day when the goods wore sold was not covered by finding of the inquest. Here the inquisition shows Moore to have been a lunatic at the time the note was made and discounted by the bank. The record of the proceedings in lunacy was admitted in evidence at the tidal in the court below, and was undoubtedly primá; facie evidence of Moore’s insanity. But we are unable to see how this affects the case. Beals v. See was decided upon the express ground that the merchant was liable, notwithstanding his insanity, upon an executed parol contract, in the absence of fraud in the transaction, and of knowledge on the part of the vendor of his insanity. The most that the inquisition amounted to, was to establish a primá facie case of insanity when the contract was made. But the broad principle decided in Beals v. See was that the insanity, when established was not, under the circumstances, a defence.
The soundness of this rule is too apparent to need any extended vindication. Insanity is one of the most mysterious diseases to which humanity is subject. It assumes such varied forms and produces such opposite effects as frequently to baffle the ripest professional skill and the keenest observation. In some instances it affects the mind only in its relation to or connection with a particular subject, leaving it sound and rational upon all other subjects. Many insane persons drive as thrifty a bargain as the shrewdest business man, without betraying -in manner or conversation the faintest trace of mental derangement. It would be an unreasonable and unjust rule that such persons should be allowed to obtain the property of innocent parties, and retain both the property and its price. Here the bank in good faith loaned the defendant the money on his note; the contract was executed so far as the consideration is concerned, and it would be alike derogatory to sound law and good morals that he should be allowed to retain it to swell the corpus of his estate.
It will be seen that the fact that the bank had no notice of the defendant’s insanity is an important element in the case. The proceedings in lunacy were not commenced until after the note was discounted, and the plaintiffs were not even affected with constructive notice. We limit our decision in this case to its own facts, and do not decide the case of a contract made during proceedings in lunacy or after inquisition found. We leave the effect of lis pendens in such a case until the point is raised. Nor does this decision apply to conveyances of land or other instruments under seal.
From what has been said it will be seen that the learned judge *415erred in liis answer to the plaintiff’s first point. Said point should have been affirmed in the terms in which it was presented.
There was also error in that portion of his charge referred to in the seventh assignment of error. The jury should have been instructed that if there was no fraud in the transaction, and the bank had no notice of defendant’s insanity, the verdict should be for the plaintiffs.
There was also error in the admission of the evidence referred to in the third assignment. It is true its admission would seem to be sustained by the dictum in Rogers v. Walker, 6 Barr 375. But the point did not arise in that case, and the remark referred to was evidently used by way of illustration. We are unable to see how the neighborhood reports of Moore’s insanity could possibly have been legitimate evidence in this case. If offered to affect the bank with notice of his insanity, it was not competent, for the reason that the reports were not brought home to the hank. If offered to prove the distinct fact of Moore’s insanity it was clearly inadmissible. It was at best mere hearsay, and no amount of such evidence could legally establish such fact.
Judgment reversed and a venire facias de novo awarded.